Exhibit 10.1

 

AMENDMENT TO REAL ESTATE PURCHASE AND SALE AGREEMENT

  

THIS AMENDMENT TOREAL ESTATE PURCHASE AND SALE AGREEMENT (this “Amendment”) is
made and entered into as of February 17, 2017, by and between EASY RENTALS, LLC,
an Alabama limited liability company (“Seller”), and REVEN HOUSING REIT, INC., a
Maryland corporation (“Buyer”).

 

RECITALS:

 

WHEREAS, Seller and Buyer entered into that certain Real Estate Purchase and
Sale Agreement December 9, 2016 (the “Contract”), pursuant to which Seller
agreed to sell to Buyer certain real property consisting of 72 single family
homes, including townhomes, in the State of Alabama, as more particularly
described in the Contract, together with all of the improvements and structures
located thereon, any heating and ventilating systems and other fixtures located
therein or thereon, and all rights, interests, benefits, privileges, easements
and appurtenances to the land and the Improvements, if any (collectively, the
“Premises”);

 

WHEREAS, Seller and Buyer acknowledge that Buyer received all the Property
Information (as defined in the Contract) on January 6, 2017 and that the Due
Diligence Period (as defined in the Contract) is scheduled to expire on February
20, 2017;

 

WHEREAS, Buyer has requested to extend the Due Diligence Period for a period of
fourteen (14) additional days, pursuant to Section 8(a) of the Contract; and

 

WHEREAS, Seller and Buyer desire to amend the Contract in certain respects, all
as more particularly described hereinbelow.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in the Contract, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each of the parties, Seller and
Buyer hereby agree as follows:

 

1.        The Contract is hereby amended to provide that the Due Diligence
Period shall expire on March 6, 2017.

 

2.       All capitalized terms found in the Contract shall have the same meaning
when used in this Amendment. This Amendment may be executed by facsimile or
electronic signatures, which for all purposes shall be deemed to constitute
originals. In addition, this Amendment may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

 

3.       Except as amended hereby, all terms and provisions of the Contract are
and remain in full force and effect as therein written and are reinstated,
ratified, and/or confirmed if and to the extent required to affirm the
continuing validity of the Contract.

 

4.       In the event of a conflict between the terms of this Amendment and
those of the Contract, the terms of this Amendment shall govern and control.

 



 

 

 



  SELLER           EASY RENTALS, LLC,     An Alabama limited liability company  
                  By:  /s/ Gordon Morton                               Gordon
Morton, Manager                     BUYER             REVEN HOUSING REIT, INC.  
  a Maryland corporation                     By:   /s/ Chad
Carpenter                               Chad Carpenter       Chief Executive
Officer  

 

 

 

